Citation Nr: 0737574	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-34 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
medial meniscectomy with degenerative arthritic changes.

2.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1981, from November 1982 to March 1987, and from 
November 1988 to February 2002.  This matter comes before the 
Board of Veterans' Appeals (Board) from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that during the pendency of the veteran's 
appeal, the RO increased the disability rating for the 
service-connected left knee disability from 0 percent to 10 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, the issue remains in 
appellate status.


FINDINGS OF FACT

1.  The veteran's left knee disability was manifested by 
limitation of flexion to 135, and he exhibited full 
extension.

2.  The veteran is shown to have degenerative arthritis of 
the left knee on X-rays.

3.  The veteran's service-connected hearing loss of the left 
ear was manifested by a puretone threshold average of 24 
decibels with a speech discrimination score of 100 percent; 
service connection is not in effect for hearing loss of the 
right ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left medial meniscectomy with degenerative arthritic changes 
have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 5260, 5261 
(2007). 

2.  The criteria for a separate 10 percent disability rating 
for arthritis of the left knee have been met.  38 U.S.C.A. § 
1155, 5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010 (2007).

3.  The criteria for a compensable evaluation for left ear 
hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002);  38 C.F.R. §§ 4.85, 4.86, 4.87, DC 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  Id. 

Left Knee Disability

The veteran's left knee disability is currently rated as 10 
percent disabling pursuant to DC 5259 for removal of 
semilunar cartilage with symptoms.  He contends that his left 
knee condition warrants more than the current 10 percent 
disability rating.  As 10 percent is the highest available 
rating under DC 5259, the Board has considered whether the 
veteran is entitled to an increased rating under any 
alternate DC.  Rating criteria for disabilities of the knee 
are found at 38 C.F.R. § 4.71a DCs 5256 through 5263.  

DC 5258 allows for a 20 percent disability rating when 
semilunar cartilage is dislocated with frequent episodes of 
locking pain and effusion into the joint.  This DC is not 
applicable; however, as the May 2003 VA examination stated 
there is no effusion of the joint and no evidence of record 
counters such a finding.  Additionally, while the veteran 
notes he has knee pain there is no indication that this is 
due to the locking of the knee.  Therefore, the veteran's 
left knee disability does not warrant a higher rating under 
DC 5258.

Moreover, the May 2003 VA examiner found good stability and 
no laxity in the left knee.  As the evidence fails to 
indicate ankylosis, recurrent subluxation or lateral 
instability, impairment of the tibula or fibula or genu 
recurvatum, an additional rating for the left knee under DCs 
5256, 5257, 5262 or 5263 is not applicable.  

Next, limitation of leg motion is rated under DCs 5260 and 
5261.  A knee disability can be rated for both limitation of 
leg flexion under DC 5260 and limitation of leg extension 
under DC 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).  
Under these DCs, a rating in excess of 10 percent requires 
findings of such symptoms as flexion limited to 30 degrees or 
less, or extension is limited to 15 degrees or greater.

Here, the veteran demonstrated range of motion from 0 to 135 
degrees in his left knee; therefore, his flexion and 
extension are not limited to a compensable degree.  He also 
demonstrates a range of motion from 0 to 135 with a five 
pound weight, indicating that repetition and with weight 
bearing does not limit functionality of the left knee.  
Therefore, the veteran's left knee range of motion does not 
warrant a disability rating under DCs 5260 or 5261.

Nonetheless, because it is the intent of the rating schedule 
is to recognize arthritis, painful motion with joint or 
periarticular pathology as productive of disability, the 
Board has considered whether the veteran is entitled to an 
increased rating under DC 5003 for arthritis verified by X-
ray evidence.  38 C.F.R. § 4.59.  

Pursuant to DC 5003, in the absence of limitation of motion, 
X-ray evidence of arthritis of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, DC 5003.  

The May 2003 VA examination diagnosed the veteran with 
degenerative arthritis of the left knee.  The X-rays 
performed concurrently show a moderately severe 
tricompartmental degenerative arthritis of the left knee.  
Therefore, the veteran's left knee disability warrants an 
additional 10 percent disability rating for arthritis 
according to § 4.59. 

In conclusion, the Board finds that the preponderance of the 
evidence does not support a higher rating for a left knee 
disability, except that a separate 10 percent rating for 
arthritis is warranted.  In reaching this conclusion, the 
benefit-of-the-doubt doctrine has been applied.  See 
38 U.S.C.A. § 5107(b).

Hearing Loss

The veteran is claiming entitlement to a compensable rating 
for left ear hearing loss.  In evaluating hearing loss, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of defective hearing range from non-compensable 
to 100 percent, based upon organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles 
per second).  

The schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  See 38 C.F.R. § 4.85, 
Table VI.  Table VII is then used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

If only one ear is service connected then the nonservice-
connected ear is assigned a Level I hearing acuity 
designation to determine compensation according to Table VII.  
38 C.F.R. § 4.85(f).  It is noted that the veteran's service-
connected left ear hearing loss has been rated as 
noncompensable under the provisions of 38 C.F.R. § 4.85, DC 
6100.   

On the authorized audiological evaluation during the May 2003 
VA audiometric examination, pure tone thresholds, in 
decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
10
5
15
65

The puretone average in the left ear was 24 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear.  Based on the above audiological findings, 
the veteran is shown to have Level I hearing acuity in the 
left ear.  Since the veteran is only service connected for 
his left ear, the right ear will be assigned a Level I 
hearing acuity designation.  38 C.F.R. § 4.85 (f).  Under 
Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant application of 38 C.F.R. § 4.86.  No additional 
evidence of record indicates more profound hearing loss.  
Therefore the veteran's left ear hearing loss does not 
warrant a compensable rating.  

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  While the Board finds the evidence and his statements 
to this effect to be credible, they do not provide sufficient 
evidence on which to award a higher rating for his service-
connected right ear hearing loss because disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  In this case, the numeric 
designations correlate to a noncompensable disability rating.  
See 38 C.F.R. § 4.85, Tables VI-VII.

With respect to both issues, the Board has considered the 
veteran's statements regarding his service-connected 
disabilities.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the weight of the credible evidence 
demonstrates that since November 19, 2002, the veteran's 
hearing loss of the left ear has consistently warranted a 
noncompensable rating.  As the preponderance of the evidence 
is against the claims for an increased rating, the "benefit-
of-the-doubt" rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The evidence of record includes the 
Navy Hospital left knee operation records.  Additionally, the 
appellant was afforded VA medical examinations for his left 
knee and his hearing loss in May 2003.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for left medial meniscectomy 
is denied.

A separate 10 percent rating for arthritis of the left knee 
is granted subject to the laws and regulations regarding the 
award of benefits.

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


